Exhibit 99.1 First Foundation to Acquire Two Branches in Orange County October 3, 2016(IRVINE, CA) – First Foundation Inc. (NASDAQ: FFWM), a financial services company with two wholly-owned operating subsidiaries, First Foundation Advisors and First Foundation Bank, today announced that First Foundation Bank has entered into a definitive agreement to acquire two branches from Pacific Western Bank (the “Transaction”). The branches are located in Laguna Hills and Seal Beach, California (the “Branches”). Currently, the deposits of the Branches total approximately $200 million.No loans are being acquired in connection with the Transaction. The Transaction is expected to be completed before the end of the year subject to regulatory approval and customary closing conditions. “We’re thrilled to be expanding our footprint in Orange County and look forward to welcoming our new client and employees to the First Foundation family,” said Scott F. Kavanaugh, CEO of First Foundation Bank. Upon the closing of the Transaction, First Foundation Bank will operate a total of eleven branches, nine of which are located in California. “This expansion was a natural fit, given our shared community-driven and people-focused approach to banking,” said David DePillo, President of First Foundation Bank. “We are excited by the growth opportunities that result from the acquisition and teams from both firms are collaborating to ensure a seamless transition for the customers, employees, and the community.” About First Foundation First Foundation, a financial institution founded in 1990 provides private wealth management, personal banking, and business banking. The Company has offices in California, Nevada, and Hawaii with its headquarters in Irvine, California. For more information, please visit www.ff-inc.com.
